Case 8:19-cv-00080-JVS-KES Document 26 Filed 09/06/19 Page 1 of 2 Page ID #:93



           CENTER FOR DISABILITY ACCESS
    1      Raymond G. Ballister, Jr. SBN 111282
           Russell Handy, Esq., SBN 195058
    2      Phyl Grace, Esq. SBN 171771
           8033 Linda Vista Road, Suite 200
    3      San Diego, CA 92111
           (858) 375-7385; (888) 422-5191 fax
    4      phylg@potterhandy.com
            Attorneys for Plaintiff
    5
    6
    7                       UNITED STATES DISTRICT COURT
    8                      CENTRAL DISTRICT OF CALIFORNIA
    9
           RAFAEL ARROYO, JR                      Case No. 8:19-CV-00080-JVS-KES
   10
                                                  Notice of Change of Address for
   11                                             Plaintiff’s Counsel
   12                   Plaintiff,
   13      v.
           EDINGER HQ, LLC, a California
   14      Limited Liability Company
           and DOES 1 through 10, inclusive
   15
                        Defendants.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              1
         Declaration of Handy                             8:19-CV-00080-JVS-KES
Case 8:19-cv-00080-JVS-KES Document 26 Filed 09/06/19 Page 2 of 2 Page ID #:94




    1    Please be aware that the Center for Disability Access is moving from 9845
    2    Erma Road, Ste 300, San Diego, CA 92131 to 8033 Linda Vista Road,
    3    Suite 200, San Diego, CA 92111. Although the move will be done in
    4    phases over many months, mail should be sent to the new address. All
    5    other information, including phone numbers remain the same.
    6
    7    Dated: August 23, 2019          CENTER FOR DISABILITY ACCESS
    8                                        /s/ Russell Handy
                                         By:
    9
                                         Russell Handy, Esq.
   10
                                         Attorneys for Plaintiff
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                             2
         Declaration of Handy                             8:19-CV-00080-JVS-KES
